In an action for divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Cusick, J.), dated September 7, 1990, as (1) denied that branch of his motion which was to vacate a stipulation of settlement dated November 10, 1988, and (2) awarded the plaintiff counsel fees.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
It is well settled that stipulations of settlement are favored by the courts and are not lightly set aside (see, Wilutis v Wilutis, 184 AD2d 639). Absent a showing that the stipulation was the product of fraud, overreaching, mistake, or duress, it will not be disturbed (see, Schieck v Schieck, 138 AD2d 691). We find that the Supreme Court, after a full evidentiary hearing, properly refused to disturb the stipulation of settlement between the parties.
Moreover, the Supreme Court did not improvidently exercise its discretion in awarding counsel fees to the wife (see, Domestic Relations Law § 238). Lawrence, J. P., Fiber, Miller and Pizzuto, JJ., concur.